Citation Nr: 0122705	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

1.  Entitlement to service connection for a choroidal scar of 
the left eye.

2.  Entitlement to service connection for the residuals of a 
cesarean section.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to August 
1998.


This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
choroidal scar of the left eye.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate her 
claim.

2.  The evidence shows that the veteran's choroidal scar of 
the left eye clearly and unmistakably preexisted her entry to 
service.

3.  The evidence does not show that the veteran's pre-
existing choroidal scar of the left eye underwent a permanent 
increase in severity during her service.

4.  There is no competent evidence of record demonstrating 
any current residuals of the veteran's inservice cesarean 
section.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a 
choroidal scar of the left eye are not met.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.310 (2000).

2.  The criteria for entitlement to service connection the 
residuals of a cesarean section are not met.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's application for service 
connection for a choroidal scar of the left eye and for 
residuals of a cesarean section.  

During the pendency of the veteran's appeal, but after the 
case was last adjudicated by the RO, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

38 U.S.C.A. § 5103(a) (West Supp. 2001) provides that upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(b)(1) (West Supp. 
2001) provides that in the case of information or evidence 
that the claimant is notified under subsection (a) is to be 
provided by the claimant, if such information or evidence is 
not received by the Secretary within one year from the date 
of such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  See 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)(1), (e)).

38 U.S.C.A. § 5103A (West Supp. 2001) pertains to the duty to 
assist.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001) 
generally provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001) provides that the Secretary is not required 
to provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such are implemented at 
66 Fed. Reg. 45,620, 45,630-31 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c), (d)).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  39 C.F.R. § 
3.159 is revised in its entirety and now includes definitions 
such as what is considered to be competent lay and medical 
evidence and what is considered to be a substantially 
complete application.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)-
(3)).

Nothing in the VCAA is construed as requiring the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108 (West 1991).  See 
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

The implementing regulations identify the categories of 
assistance that must be provided to an individual attempting 
to reopen a finally decided claim.  Such categories are 
obtaining existing service medical and other relevant, 
existing records, but the regulations provide that no VA 
examination must be obtained absent receipt of new and 
material evidence.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The portion 
of what is to be codified at 38 C.F.R. § 3.159(c) pertaining 
to new and material claims is effective as to claims filed 
after August 29, 2001, and not effective retroactive to 
November 9, 2000.

The implementing regulations also remove references to "well 
grounded" claims found in the former regulations, effective 
November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

There is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West Supp. 2001).  VA 
has secured all VA and private medical records that the 
veteran has indicated are pertinent to her claim, and VA has 
satisfied its duty to assist with respect to such records.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  In addition, the 
veteran has been advised of the evidence necessary to 
substantiate her claim, by means of the statement of the case 
issued during the appellate process.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2001).  For reasons that will be 
discussed below, the Board is able to decide this claim 
without affording the veteran additional examinations.  
Therefore, the Board finds that the requirements with regard 
to notice and development of the veteran's claim, have been 
satisfied.  She has been provided with VA examinations with 
regard to her claims.

Because VA has complied with the requirements of the new law 
and its implementing regulations, the Board finds that the 
veteran is not prejudiced by its decision prior to 
consideration of the new law and regulations by the RO.  
Further, the Board notes that the veteran's representative 
had the opportunity to make argument to the Board subsequent 
to the adoption of the VCAA.  The veteran and her 
representative did not have an opportunity to make argument 
to the Board regarding the implementing regulations.  
However, the new regulations merely define terms used in the 
VCAA, and provide procedures for implementing the act, they 
do not make any substantive changes or bestow any new rights.  
66 Fed. Reg. 45, 629 (Aug. 29, 2001).

I.  Entitlement to service connection for a choroidal scar of 
the left eye.

The veteran contends that a choroidal scar of the left eye 
was incurred in or aggravated by service and that service 
connection therefor is warranted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (2000).  Disability 
that is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2000).  Service 
connection may also be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (2000).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  History of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (2000).

Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (2000).

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2) (2000).

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against her own interest are of no force and effect if other 
data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  
38 C.F.R. § 3.304(b)(3) (2000).

In general, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (2000).

For wartime service or peacetime service after December 31, 
1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2000).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (2000).  Due regard will be given the 
places, types, and circumstances of service and particular 
consideration will be accorded combat duty and other 
hardships of service.  38 C.F.R. § 3.306(b)(2) (2000).

The veteran's January 1981 service entrance examination shows 
that her general eye and ophthalmoscopic examinations were 
normal.  Her distant vision was recorded as 20/25 in both 
eyes.

A series service medical records dated in January 1982 show 
that the veteran complained of a positive scotoma in the left 
eye following injury to the eye for which she was 
hospitalized one and a half years prior for two months.  Her 
distant vision was recorded as 20/20 in the right eye and 
20/40 in the left eye with no improvement with refraction.  
Her near vision was recorded as 20/20 in the right eye and 
20/30 in the left eye.  The examiner noted reduced visual 
acuity following old injuries and hyperopia.  The examiner 
found a choroidal scar in the left eye from old trauma.

A January 1986 service examination shows that the veteran's 
general eye and ophthalmoscopic examinations were normal.  
Her distant vision was recorded as 20/20 in the right eye and 
20/25 in the left eye, with correction to 20/20 in the left 
eye.  Her near vision was recorded as 20/20 in the right eye 
and 20/30 in the left eye with correction to 20/20 in the 
left eye.

A January 1995 service medical report shows that the 
veteran's visual acuity was 20/20 in the right eye and 20/25 
in the left eye.  She wore glasses.

A September 1996 service medical report shows that the 
veteran's visual acuity was 20/20 in the right eye and 20/50 
in the left eye.

A January 1997 service medical report shows that the 
veteran's uncorrected vision was 20/15 in the right eye and 
20/30 in the left eye.  The veteran reported trauma from a 
tennis ball 15 years before, which had knocked her out.  The 
examiner noted decreased visual acuity of the left eye with a 
left macular scar in the record.

A February 1998 service medical board examination shows that 
the veteran's general eye and ophthalmoscopic examinations 
were normal.  Her distant vision was recorded as 20/20 in the 
right eye and 20/40 in the left eye, with correction to 20/20 
in the left eye.  Her near vision was recorded as 20/25 in 
the right eye and 20/30 in the left eye with correction to 
20/20 in the right eye and 20/25 in the left eye.

An October 6, 1998, VA general medical examination found that 
the veteran's pupils reacted to light and accommodation.  
Fundoscopic examination was negative.  Her right eye vision 
was 20/25 without glasses.  Her left eye vision was 20/25 
without glasses.

A December 8, 1999, VA eye examination shows that the veteran 
had trauma to the left eye in 1978.  She was hit with a 
baseball and subsequently hospitalized.  She stated that she 
had a choroidal scar and that she had decreased vision since 
that time.  She stated that her vision was blurry at both 
distance and near in the left eye and that it seemed worse at 
night.  She had no blurry vision in the right eye and denied 
any ocular pain.  Her ocular history was otherwise 
unremarkable.

The examination found that her entering visual acuity at 
distance was 20/20 in the right eye and 20/50 in the left eye 
without correction.  Her entering near visual acuity was 
20/25 in the right eye and 20/30 in the left eye without 
correction.  Extraocular motility was smooth, accurate, full, 
and extensive in all fields of gaze.  Confrontation fields 
were full to finger counting in both eyes.  Pupils were 
equal, round, and reactive to light, with no afferent 
pupillary defect.  Manifest refraction yielded 20/20 in the 
right eye and 20/40 in the left eye, with 20/20 with both 
eyes.  Biomicroscopy was unremarkable in both eyes.  Dilated 
fundus examination revealed a clear lens in both eyes.  
Macula examination revealed a choroidal rupture nasal to the 
fovea in the left eye.  The macula was flat and clear in both 
eyes.  The periphery was flat and clear with no signs of 
holes, tears, or detachments in either eye.  Review of the 
record revealed vision of 20/20 in the right eye and 20/30 in 
the left eye in 1997.  The examiner diagnosed a choroidal 
rupture of the left eye, secondary to trauma, which was 
stable, with no change in vision.  The examiner also 
diagnosed refractive error.

A January 29, 2001, VA medical report shows that the 
veteran's entering distant visual acuity was 20/30 in the 
right eye and 20/25 in the left eye.  her entering near 
visual acuity was 20/25 in both eyes.  Macula examination 
found a three millimeter choroidal rupture nasal to the fovea 
in the left eye.  The examiner diagnosed a stable choroidal 
rupture of the left eye secondary to old trauma and 
refractive error of both eyes.

The Board finds that there is clear and unmistakable (obvious 
or manifest) evidence demonstrating that the veteran's 
choroidal scar of the left eye existed prior to her entrance 
on active duty.  She stated in January 1982 that the left eye 
injury had occurred eighteen months prior, or six months 
prior to her entry to active duty.  She was diagnosed with a 
left eye choroidal scar resulting from old trauma.  She 
stated at a December 1998 VA examination that the injury 
occurred in 1978.  She is competent to report that she 
experienced this injury.

She has also stated that she was hospitalized at the time of 
the original injury when hit in the left eye with a ball.  
She is also competent to report her hospitalization.  
Therefore, the Board finds that the presumption of soundness 
is rebutted by the clear and unmistakable evidence which 
shows that the veteran's choroidal scar of the left eye 
preexisted her entry to active duty.  Therefore, the Board 
finds that the choroidal scar of the left eye was not 
incurred on active duty.  The Board will thus evaluate 
whether the choroidal scar of the left eye was aggravated 
during the veteran's active duty service.

Where a preexisting disability undergoes an increase in 
severity during service, service connection may be 
established for that increase in severity.  However, in this 
case, the Board finds that the veteran's preexisting left eye 
choroidal scar did not undergo any permanent increase in 
severity during her service.  At the time of her entrance 
examination in January 1981, the veteran's visual acuity was 
20/25 in both eyes without correction.  She underwent a VA 
examination in October 1998, approximately one and a half 
months following her separation from service, which found her 
visual acuity to be 20/25 in both eyes without correction.  
Therefore, the Board finds that the veteran's visual acuity 
did not undergo any permanent increase in severity during her 
active duty service and that aggravation of her left eye 
choroidal scar is not shown during her service.

The Board recognizes that examinations during the veteran's 
service and subsequent to the October 1998 VA examination 
have revealed visual acuity worse than 20/25.  Most notably, 
the veteran's February 1998 service medical board examination 
found her distant vision to be 20/40 in the left eye, with 
correction to 20/20 and her near vision to be 20/30 in the 
left eye with correction to 20/20.  However, even assuming 
that these results showed an increase in severity (and the 
fact that her vision was correctable to 20/20 belies such an 
argument), the increase was not permanent.  Subsequent 
examination showed improvement in her visual acuity to what 
it had been at the time of her entrance into service.  Thus, 
the Board finds that the most relevant evidence is that 
examination most chronologically near to the veteran's 
separation from service, the October 1998 VA examination, 
which shows identical findings to those at the veteran's 
January 1981 service entrance examination.  Therefore, the 
Board finds that aggravation may not be conceded where the 
veteran's disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  

Accordingly, the Board finds that the criteria for 
entitlement to service connection for a choroidal scar of the 
left eye are not met because the evidence does not show that 
a choroidal scar of the left eye was incurred in or 
aggravated by service.  The preponderance of the evidence is 
against the veteran's claim and her claim is denied.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.310.

II.  Entitlement to service connection the residuals of a 
cesarean section.

The veteran contends that a cesarean section was performed in 
service and that service connection for the residuals thereof 
is warranted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (2000).  Disability 
that is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2000).  Service 
connection may also be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (2000).

The evidence shows that the veteran underwent childbirth by 
cesarean section on October 1993, while in service.  The 
veteran's February 1998 service medical board examination 
notes that the veteran had "C-section scars."

A December 2000 VA general medication examination which 
provided information regarding the veteran's gynecological 
disability did not show any current residuals of her 
inservice cesarean section.  The medical evidence of record 
does not show any disability that is shown to be the result 
of the veteran's inservice cesarean section.

The veteran has not alleged that her cesarean section scar is 
tender and painful on objective demonstration, that it has 
repeated ulceration, or that it results in limitation of 
function of any affected part.  Thus, the Board finds that 
there is no lay evidence of disability resulting from the 
veteran's cesarean section or any scars resulting from that 
procedure.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

In July 1998, VA received the veteran's claim of entitlement 
to service connection for a cesarean section.  However, the 
veteran did not provide competent lay or medical evidence of 
any current residuals attributable to the cesarean section.  
The veteran merely listed the condition among those for which 
she was seeking service connection.  There is no medical 
evidence of record that objectively demonstrates any 
residuals of the cesarean section.  Therefore, in the absence 
of any subjective or objective evidence showing any residuals 
of the veteran's inservice cesarean section, the Board finds 
that a current disability for which service connection may be 
established is not shown.  In the absence of evidence showing 
a current disability, service connection cannot be 
established.

Under the VCAA, VA is required to afford the veteran an 
examination where there is competent evidence of a current 
disability, or persistent or recurrent symptoms of a current 
disability; there is evidence that the current disability or 
signs and symptoms may be related to service, and the record 
is insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  
The current record contains no competent evidence any 
residual disability from the cesarean section.  There is also 
no evidence of persistent or recurrent symptoms of such a 
disability.  The veteran has not reported such symptoms, nor 
has any other source.

The record does not show current residuals of a cesarean 
section.  Accordingly, the Board finds that the criteria for 
entitlement to service connection the residuals of a cesarean 
section are not met.  The preponderance of the evidence is 
against the veteran's claim and her claim is denied.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2000).


ORDER

Entitlement to service connection for a choroidal scar of the 
left eye is denied.

Entitlement to service connection for the residuals of a 
cesarean section is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

